Citation Nr: 1000341	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-10 539	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Entitlement to an effective date earlier than July 25, 
2003, for the grant of service connection for hypertension 
with bradycardia. 

2. Entitlement to an effective date earlier than July 25, 
2003, for the grant of service connection for residuals of a 
left foot injury. 

3. Entitlement to an effective date earlier than July 25, 
2003, for the grant of service connection for asthma, 
bronchitis, and restrictive lung disease. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and T. H. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1978 to July 1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2009, the case was remanded to afford the Veteran 
a hearing before a Veterans Law Judge.  The hearing was held 
in August 2009 before the undersigned.   A transcript of the 
hearing is in the Veteran's file. 

At the hearing, the Veteran submitted lay statements and 
waived the right to have the statements initially considered 
by the RO. 


FINDING OF FACT

The claims of service connection for hypertension with 
bradycardia, residuals of a left foot injury, asthma, 
bronchitis, and restrictive lung disease were received at the 
VA RO on July 25, 2003, more than one year after the Veteran 
was separated from military service, and there was no pending 
claim of service connection prior to July 25, 2003. 


CONCLUSION OF LAW

An effective date prior to July 25, 2003, for service 
connection for hypertension with bradycardia, residuals of a 
left foot injury, asthma, bronchitis, and restrictive lung 
disease is not warranted. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2) (2008).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the effective date claims, the RO provided 
pre-adjudication VCAA notice by letter, dated in July 2003, 
on the underlying claims of service connection.  Where, as 
here, service connection has been granted and effective dates 
have been assigned, the claims of service connection have 
been more than have substantiated, the claims have been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision assigning an effective date does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claims earlier 
effective dates, following the initial grants of service 
connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran's service treatment records and VA records are on 
file. The essence of this case is the contention that the 
Veteran filed an original claim of service connection in 
1998.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran's application for VA disability compensation, 
claiming service connection for hypertension with 
bradycardia, residuals of a left foot injury, asthma, 
bronchitis, and restrictive lung disease on a form prescribed 
by VA, VA Form 21-526, were received at the VA RO on July 25, 
2003.  In the application form, on the question of whether he 
had previously filed a claim with VA, the Veteran marked 
"No." 



In rating decision in September 2004, the RO granted service 
connection for hypertension with bradycardia, residuals of a 
left foot injury, asthma, bronchitis, and restrictive lung 
disease and assigned the effective date of July 25, 2003, the 
date of receipt of the claims.  

In statements and in testimony, the Veteran stated that in 
August 1998 he mailed his original application for VA 
disability compensation to the Winston-Salem VA RO and that 
his wife was with him at the time.  He stated that when he 
had not heard from VA he called VA and was told that there 
was no documentation of a claim and he then refiled in 2003. 

The Veteran's spouse testified that she had ensured that the 
Veteran filed his claim in 1998 and she had helped the 
Veteran fill out the original claim form and was with him 
when he went to the post office to mail it to VA.  The 
Veteran testified that in his application in July 2003 he had 
checked the box indicating that he not previously filed a 
claim because he had no documentation validating the 
submission of his claim in 1998.  

In a statement in March 2009, J. S. stated that he remembered 
when the Veteran and he were preparing to retire from 
military service in 1998 the Veteran stated that he would be 
submitting a request for VA compensation.  In an undated 
statement, D. H., who served with the Veteran, stated that he 
saw the Veteran mail documentation at the Post Office in 
Fayetteville, North Carolina. 

Law and Regulations

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service. Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b)(2)(i). 

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to be paid.  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Analysis

The Veteran was separated from active duty in July 1998.  The 
only application of record from the Veteran for VA disability 
compensation was received at the VA RO on July 25, 2003.  

The file contains no earlier communication in writing from 
the Veteran requesting VA disability compensation.  38 C.F.R. 
§ 3.1(p) 38 C.F.R. §§ 3.151, 3.155.

In statements and in testimony, the Veteran has asserted that 
in 1998 in conjunction with his retirement from military 
service, he mailed his original application to the VA RO in 
Winston-Salem.  His spouse testified that she was with the 
Veteran when he mailed his original application in 1998 and a 
second witness, D.H. also stated that he saw the Veteran mail 
a document. 

The Board finds the testimony of the Veteran and his spouse 
and the statement of D. H. credible to the extent that they 
stated that the Veteran mailed his original application for 
VA disability compensation in 1998.   

After that the record is not at all clear what happened to 
the application that was mailed in 1998.  One likely 
possibility is that the application was lost in the mail 
system and never reached the VA RO in Winston-Salem.  To this 
extent, the Veteran seems to argue that it would be unfair to 
deny the claims for an earlier effective date based on events 
he could not control.  While the Board understands the 
Veteran's equitable argument, the Board is bound by the law 
and is without authority to grant benefits on the basis of 
equity.  38 U.S.C.A. §§ 503, 7104.  

On the basis of the evidence of record, the date of receipt 
of the claims controls and the Board must decided the claims 
in accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

As the claims were received more than one year after the 
Veteran's separation from service, the effective date for the 
grants of service connection is the date of receipt of the 
claims or the date entitlement arose, which is later.  
Therefore, the earliest effective date legally permitted in 
this case for the grants of service connection is July 25, 
2003, which is the date of receipt of the claims by VA.   38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)

The other likely possibility is that the application was 
received at VA and then was administratively mishandled by 
VA.  There is a legal presumption of administrative 
regularity which, as applied to this case, means that if VA 
received the claims in 1998 VA would have taken been 
appropriately action to develop the claims. 

This legal presumption is rebuttal by clear evidence to the 
contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(the "presumption of regularity" applies to the official acts 
of public officers, and in the absence of clear evidence to 
the contrary, it must be presumed that they have properly 
discharged their official duties).  To the extent the Veteran 
implicitly shifts the burden to VA to explain the nonreceipt 
of the 1998 application, this argument does not rise to the 
level of "clear evidence" necessary to rebut the presumption 
of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 
(Fed.Cir.2001) (The presumption of regularity allows courts 
to presume that what appears regular is regular, the burden 
shifting to the claimant to show the contrary.).

Under the presumption of administration regularity, the 
absence of any application for VA disability compensation in 
the record received by VA before July 2003 precludes a 
finding that there was earlier claim. 

To the extent that the Veteran argues that the disabilities 
had onset in service so that the effective date should be the 
day after discharge from service, the effective date for a 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service.  Otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  

As previously determined, there is no record of a claim for 
VA disability compensation before July 2003, which is more 
than one year after the Veteran was separated from service.  
Therefore, the effective date is either the date of receipt 
of claim, July 25, 2003, or the date entitlement arose, 
whichever is later.  Clearly the date of receipt of the 
claims on July 25, 2003, is the later than the date 
entitlement arose, namely, the date of onset.  38.U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

For the reasons stated, the earliest effective date legally 
permitted in this case for the grants of service connection 
is July 25, 2003, which is the date of receipt of the claims 
by VA.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 


ORDER

The claims for an effective date earlier than July 25, 2003, 
for the grants of service connection for hypertension with 
bradycardia, residuals of a left foot injury, asthma, 
bronchitis, and restrictive lung disease are denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


